DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.

Response to Amendment
Applicant’s amendment filed 12/24/2020 has been entered.

Election/Restrictions
Applicant’s election of Species B (Figures 7 and 8) in the reply filed on 4/7/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6-14 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 
This application is in condition for allowance except for the presence of claims 6-14 directed to Species non-elected without traverse.  Accordingly, Claims 6-14 been CANCELLED. See “Examiner’s Amendment” section below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Ottesen on 3/10/2021.

The application has been amended as follows: 

In the Claims:

Replace Claim 15 with the following:
15. A handheld work apparatus comprising:
a drive motor;

a housing;
a blocking device for said operator-controlled element having a blocking position in which said blocking device mechanically blocks an actuation of said operator-controlled element and having an enabled position in which said operator-controlled element is enabled to control said drive motor;
a first actuating element having an actuated position and a non-actuated position, 
said first actuating element being configured to selectively bear against said blocking device in such a way that said blocking device is free to move between said blocking position and said enabled position when said first actuating element is in said actuated position and said blocking device is inhibited from moving between said blocking position and said enabled position when said first actuating element is in said non-actuated position; 
a second actuating element configured to act on said blocking device and having an actuated position and a non--actuated position;
said second actuating element being connected to said blocking device so as to permit said second actuating element to move said blocking device between said blocking position and said enabled position in correspondence to said non-actuated position and said actuated position of said second actuating element when said first actuating element is in said actuated position thereof; and,
said first actuating element is configured to, when in said non-actuated position thereof, act on said connection between said second actuating element and blocking device in such a way that said blocking device remains in said blocking position when 

Replace Claim 16 with the following:
16. A handheld work apparatus comprising:
a drive motor;
an operator-controlled element for controlling said drive motor;
a housing;
a blocking device for said operator-controlled element having a blocking position in which said blocking device mechanically blocks an actuation of said operator-controlled element and having an enabled position in which said operator-controlled element is enabled to control said drive motor;
a first actuating element having an actuated position and a non-actuated position, 
a second actuating element configured to act on said blocking device and having an actuated position and a non--actuated position;
said second actuating element being connected to said blocking device so as to permit said second actuating element to move said blocking device between said blocking position and said enabled position in correspondence to said non-actuated position and said actuated position of said second actuating element when said first actuating element is in said actuated position thereof; and,
said first actuating element is configured to, when in said non-actuated position 

Claims 6-14 are CANCELLED.

In Claim 4, lines 6-7, “operator-controlled element is in said actuated position thereof.” is changed to -- operator-controlled element is in an actuated position thereof.--

In Claim 17, lines 32-33, “said blocking device is only moved to said enabled position” is changed to --said blocking device is only capable of moving to said enabled position--

Replace Claim 18 with the following:
18. The handheld work apparatus of claim 17, said blocking device comprising: 
a lever pivotally mounted on said housing so as to pivot between a first lever position wherein said blocking device is in said blocking position to block said operator-controlled element and a second lever position wherein said blocking device is in said enabled position and said operator-controlled element is unblocked; 

said elastic biasing unit being a spring mutually connecting said second actuating element and said lever and arranged to apply a biasing force to said lever when said second actuating element is pivoted into said actuated position thereof to move said lever into said second lever position shifting said blocking device into said enabled position and unblocking said operator-controlled element.

Replace Claim 19 with the following:
19. A handheld work apparatus comprising:
a drive motor;
an operator-controlled element for controlling said drive motor;
a housing;
a blocking device for said operator-controlled element having a blocking position in which said blocking device mechanically blocks an actuation of said operator-controlled element and having an enabled position in which said operator-controlled element is enabled to control said drive motor;
a first actuating element movable between a non-actuated position and an actuated position; 
a second actuating element movable between a non-actuated position and an actuated position; 
said blocking device comprising a lever pivotally mounted on said housing so as to pivot between a first lever position, corresponding to the blocking position, and a second lever position, corresponding to the enabled position; 
an elastic biasing unit, said elastic biasing unit being a spring mutually connecting said second actuating element and said lever and arranged to apply a biasing force to said lever when said second actuating element is pivoted into said actuated position thereof; 
a first holding contour being formed on the first actuating element;
a second holding contour being formed on the lever; 
the first holding contour being configured to bear against the second holding contour in the actuated position of the first actuating element and the blocking device being in its enabled position; and, 
the second holding contour being located in a pivoting path of the first holding contour and keeping the first actuating element in its actuated position as long as the second actuating element is in its actuated position.


Allowed Claims / Reasons for Allowance
Claims 2-5, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 15, 16, 17 and 19, none of the prior art, alone or in combination, anticipate or render obvious the claimed inventions. While several different prior art references may disclose multiple individual features as claimed, none of the prior art references disclose the invention as claimed and further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined such references to obtain the claimed invention. For example, attention can be brought to the references of Mandalka (US PGPUB 2014/0174772-previously cited), Jong (US PGPUB 2003/0089575-previously cited), Zeller (US Patent 6,108,916), Fukinuki (US PGPUB 2011/0005905), Tsunoda (US Patent 5,862,713), Worobec (US Patent 3,873,796), and Larson (US Patent 1,239,920) all of which disclose several features of the claimed inventions including an operator controlled element, blocking device, and first and second actuating elements. However, each reference fails to disclose the entire claimed invention, specifically the relationships between the blocking device and actuating elements, and it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified such references to obtain the claimed invention.
Specifically regarding Claims 15 and 16, one can draw attention to Mandalka which discloses a handheld work apparatus (1; Figure 1) comprising a drive motor (11), an operator-controlled element (4) for controlling the drive motor (Para. 0047), 5a housing (housing 2, handle housing shells 14, 15 of 3; see Figure 2), a blocking device (stop 25) for the operator-controlled element (4) having a blocking position (Figures 4-5), and an enabled position (Figures 11, 12) in which the 10operator-controlled element (4) is enabled to control the drive motor (11; Paras 0050, 0057, 0058) and further discloses 15a first actuating element (6) having an actuated position (Figure 8) and a non-actuated position (Figure 5),  25a second actuating element (5) configured to act on the blocking device (25) and having an actuated position  (Figure 11) and a non-actuated position (Figures 4 and 7);  
the second actuating element (5) being connected (integrally) to the blocking device (25; Para. 0051) so as to permit the second actuating element to move the blocking device (25) between the blocking position (Figures 4 and 7) and the enabled position (Figure 11) in correspondence to 35the non-actuated position and the actuated position of the second actuating element (5) when the first actuating element (6) is in the actuated position (Figures 8 and 12) thereof.
However, Mandalka fails to at least disclose the first actuating element (6) being configured to, when in the non-actuated position thereof, act on the connection between the second actuating element and blocking device in such a way that the blocking device (25) remains in the blocking position when the second actuating 45element is moved between the positions thereof as the connection between the second actuating element (5) and blocking device (25) does not allow for relative movement between them. 
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Mandalka to obtain the invention as claimed without the use of improper hindsight drawn from Applicant’s own disclosure as motivation. 
Therefore, the claimed inventions of Claims 15 and 16 are viewed as allowable over the prior art. 

Similarly, regarding Claim 17, although the prior art references outlined above such as Mandalka disclose several of the claimed features, none of the references disclose the claimed relationships between the structural features as outlined in Claim 17. Specifically, none of the prior art discloses and/or renders obvious the blocking device including an elastic biasing unit to elastically bias the blocking device in response to a movement of the second actuating element from the non-actuated position thereof to the actuated position thereof causing the blocking device to assume the enabled position in response to the first actuating element being moved into the actuated position thereof such that the blocking device is only capable of moving to the enabled position when both first actuating and second actuating elements are moved to their actuating positions. While several biasing units (i.e. “28” of Figure 2 of Mandalka and “20” of Figure of Larson) are disclosed across the cited art, the biasing units of such references are used to bias the blocking device to its blocking position and does not cause the blocking device to assume its enabled position in the manner as claimed. 
Therefore these features, in combination with the remaining features of Claim 17, render the claimed invention of Claim 17 allowable over the prior art. 

Lastly, regarding Claim 19, none of the prior art references, alone or in combination disclose each of the claimed features including the blocking device comprising a lever pivotally mounted on the housing so as to pivot between positions associated with the blocking and enabled position of the blocking device and an elastic biasing unit being a spring mutually connecting the second actuating element and the lever and arranged to apply a biasing force to the lever when the second actuating element is pivoted into the actuated position thereof and the relationships as claimed between the first and second holding contours relative to the actuating elements and the blocking device. These features are not disclosed or taught across the prior art, as exemplified by the prior art references mentioned above, and therefore, render the claimed invention as outlined by Claim 19, allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note Larson (US Patent 1,239,920), mentioned above, is a locking/blocking mechanism for a firearm but comprises first and second actuating elements that are configured to perform functions similar, but different (see “Reasons for Allowance” above) to that as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/15/2021